Citation Nr: 0323705	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  01-02 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  New and material evidence to reopen a claim for service 
connection for left knee disability.

2.  Entitlement to service connection for left knee 
disability as secondary to service-connected right knee 
instability.

3.  Entitlement to service connection for left hip disability 
as secondary to service-connected right knee instability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1952.  The Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California denied 
benefits sought in June 2000, and the veteran appealed its 
decision to the Board of Veterans' Appeals (Board).  


FINDINGS OF FACT

1.  Service connection for left knee disability was denied in 
a January 1997 rating decision.  The veteran did not perfect 
an appeal and that decision became final.

2.  Since the 1997 rating decision, evidence added to the 
record is relevant and probative of the issue at hand.


CONCLUSION OF LAW

The RO's January 1997 rating decision denying service 
connection for left knee disability secondary to right knee 
disability is final.  New and material evidence sufficient to 
reopen the claim has been received.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 
20.1103 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Any VCAA omission concerning the claim to reopen service 
connection for left knee disability is harmless, as the Board 
is reopening the claim.  

Analysis

The facts which were before the RO at the time of its January 
1997 rating decision denying service connection for left knee 
disability were as follows:

Service connection was in effect for right knee instability 
which was rated as 20 percent disabling under Diagnostic Code 
5257.  He had also had a post service trauma to the extremity 
and an arthroplasty.  Such impairments were not recognized as 
service-connected.

A January 1997 VA examination report contained a medical 
opinion that the veteran's left knee mild degenerative 
arthritis was likely related somewhat to a transfer type of 
lesion secondary to overuse from chronic right knee pain.  

In a January 1997 RO rating decision, the RO cited some 
information which was reported in the January 1997 VA 
examination report but not the information reported in the 
paragraph immediately preceding this paragraph.  The RO 
concluded that the evidence did not show that the veteran's 
left knee condition was related to his service-connected 
right knee condition.  The veteran commenced an appeal of the 
RO's January 1997 determination but did not timely perfect an 
appeal after the issuance of an August 1997 statement of the 
case.  That decision is final.

However, the claim may be reopened upon the receipt of new 
and material evidence.  38 C.F.R. § 3.156 (2002).  Since the 
1997 determination, a private examiner has commented that the 
veteran has mild degenerative changes in the left knee that 
may be related to the limping of the right knee.

This evidence is new and material.  The private examiner 
draws some relationship between the left lower extremity and 
the right lower extremity.  However, whether the limping on 
the right is due to the service connected instability or is 
related to other cause affecting the right lower extremity is 
not known. 




ORDER

The application to reopen a claim for service connection for 
left knee disability is granted. 


REMAND

A medical opinion is required on the question of whether any 
left knee disability is proximately due to or the result of 
the veteran's service-connected right knee instability or 
gunshot wound of the right thigh or leg.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  A VA examination should be 
conducted.  The examination report must 
contain an opinion with reasons as to 
whether it is at least as likely as not 
that any left knee disability or left 
hip disability is proximately due to or 
the result of either the veteran's 
service-connected right knee instability 
or his service-connected gunshot wound 
of his right thigh and leg.  The claims 
folder should be made available to the 
examiner prior to the examination.  The 
examiner must determine whether there is 
any relationship between the need for 
the right knee arthroplasty and the 
service-connected right knee 
instability.  If there is no 
relationship, such fact must be clearly 
stated in the report.  If there is any 
relationship between the left knee 
disability or left hip disability and 
the cold injury of the right foot, the 
cold injury of the left foot or the 
right knee instability or the right 
thigh and leg gunshot wound, such should 
be noted in the report.  If there is no 
relationship, such facts should be 
noted.

2.  The veteran is informed that if 
there is outstanding evidence, he must 
submit it.


If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



